This is an action by a wife against her husband for separation from bed and board on the ground of cruel and outrageous treatment.
The alleged cruel and outrageous treatment consisted of the husband vilifying and abusing his wife and ordering her out of his house.
Plaintiff testifies to the occurrences and is corroborated by two witnesses.
Defendant denies the accusations, but produces no corroborative testimony.
The trial judge believed the plaintiff and her witnesses and gave her judgment accordingly, and we see no manifest error in his judgment.
                        Decree.
For the reasons assigned, the judgment appealed from is affirmed.